DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Election/Restrictions
Applicant’s election without traverse of Species J, Fig. 25 in the reply filed on 11/10/2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2020.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 4-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by United States Patent Application No. 4542298 to Holden.
In regards to Claim 1, Holden teaches an apparatus Fig. 2 for stressing a semiconductor substrate 102, the substrate having a central axis (as it is clamped by clamping ring 130), a front surface (top surface of 102) and a back surface (bottom surface of 102) which are generally perpendicular to the central axis (which is vertical and the top and bottom surfaces are horizontal), and a peripheral edge (circumferential edge of 102) extending from the front surface to the back surface (as shown in Fig. 2), the apparatus comprising: a chamber (housing of 105), a heater (ion beam 112, which heats the substrate and with the location of the ion beam also heats implicitly the chamber of 105, Col. 5 lines 7-10) for heating the chamber, a substrate holder 100 mounted in the chamber, the holder including: a generally planar back support (as it is a solid platen of 100), a press 130, 134, 150 for receiving and compressing the substrate (as it pushes 130 on 102 against 100 on a downward curvature), the press adapted to generally uniformly compress the substrate radially inward (as it presses downward along the curvature of 100) at its peripheral edge toward its central axis (as it bends downward and implicitly inward as it isn’t stretched but bent or pressed, Col. 4 line 10-Col. 7 line 29).  

In regards to Claims 3 and 6, Holden does not expressly teach the press is made of a material that expands at a lesser rate than that of the substrate such that heat applied to the substrate and the press will cause compression of the substrate.  
However, this limitation is based or dependent on the material of the substrate. As the material of the substrate is that of intended use, the material of the press is also intended use, as the limitation is bounded in scope by that of the material of the substrate. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Holden is substantially the same as the claimed apparatus, the apparatus of Holden would be capable of fulfilling the limitations of the claim and thus be able cause compression of the substrate by the press when heat is applied as the press is made out of a material that expands at a lesser rate than that of the substrate based on the choice of the substrate, there being no structural difference between the apparatus of Holden and that of the claim.

However, this claim limitation is directed specifically on the substrate, or the article to be worked upon.
However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of substrate is not considered a positive limitation and the apparatus of Holden would be capable of processing a substrate that has a coating disposed adjacent to the peripheral edge, based on user selection of the type of substrate, there being no structural limitations in the claims to prevent this otherwise.
 In regards to Claim 8, Holden does not expressly teach the chamber is an epitaxial chamber for applying an epitaxial layer.  
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Holden is substantially the same as the claimed apparatus, the apparatus of Holden would be capable of fulfilling the limitations of the claim and thus be able to perform epitaxy and thus make the chamber an epitaxial chamber, there being no structural difference between the apparatus of Holden and that of the claim.
In regards to Claim 9, Holden teaches the press is configured to continuously encircle the substrate as the press is a ring 130.
In regards to Claim 10, Holden teaches comprising a pressure modulator 114, 120 for causing a pressure differential across the substrate sufficient to exert stress on the substrate (pressure formed by gas into 114 from 120, and the pressure of the pressing ring 130), the substrate holder further including: a front ring 130 and a back ring 160, each ring including an annular support (ring shaped contact surface) for contacting the substrate at a discrete radial position adjacent a peripheral edge of the substrate (as the rings are used to clamped against the substrate), the front ring 130 adapted to contact the front surface and the back ring 160 adapted to contact the back surface of the substrate.  
In regards to Claim 11, Holden teaches the front and back rings are adapted to form a seal with the substrate to facilitate causing a pressure differential across the substrate as 130 presses against 102 while the gas from 120 is applied to the groove of 114, implicitly due to the location of the groove forming the pressure differential.  

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application No. 4542298 to Holden in view of United States Patent No. 5096536 to Cathey, Jr.
 	The teachings of Suzuki are relied upon as set forth in the above 102 rejection. 
In regards to Claim 9, Holden teaches the annular support 160 includes a substantially sealed cavity 114 and a single vent/port 116, the support adapted to contact one of the surfaces of the substrate and form a seal therewith (as 102 is above 114), but does not expressly teach the vent enabling a vacuum to be pulled through the cavity for exerting stress on the substrate.
Cathey, Jr. teaches a substrate support Fig. 1 which has a cavity 36 and a single vent 24 connected to a cooling gas 14, 16, 18 and a pump, the support 12, 33, 34 adapted to contact one of the surfaces of the substrate (bottom of 28) and form a seal therewith, the vent enabling a vacuum to be pulled through the cavity for exerting stress on the substrate (Col. 4 line 15-Col. 6 line 30). Cathey teaches that to prevent unwanted cooling gas leakage, an additional seal or cavity is formed to create a differential pressure to prevent any coolant gas from contaminating the system (Col. 5 lines 19-35).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Suzuki with the teachings of Cathey, by adding a single vent/vacuum pump to the cavity. One would be motivated to do so for the purpose of preventing unwanted cooling gas leakage. See MPEP 2143, Motivations A-E.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                    

/KARLA A MOORE/Primary Examiner, Art Unit 1716